Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/7/2022 has been entered.

IDS received 9/7/2022 has been entered.
Priority
This application is a 371 of PCT/IB2014/002583 (filed 7/15/2014) which claims benefit of 61/856,952 (filed 7/22/2013).

Status of Claims
Claims 1-8 and 9 are under examination.

Maintenance of Rejections:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-18 of US 10993996. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to composition comprising coated enzyme mix with enzyme, wherein the patent directs to therapeutically effective amount of digestive enzyme in the composition, therefore the composition of instant application is rendered obvious of the patent.

New Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galle (US20040057944, IDS).
Galle teaches a lipase pancreatin composition (abstract).
For Claims 1-4: the reference teaches a composition comprising high activity pancreatin having specific lipase activity of at least 500 USP IU/mg (1,800 USP U/mg-2,250 USP U/mg, page 3, left column, line 7++, 1,800,000 FIP units/g-2,250,000 FIP units/g, for lipase 1 FIP unit=1 USP U/g according to Kuhn, 2007, page 118, Table 1 and right column, 1st full paragraph, line 8++) coated particles comprise a core coated with enteric polymer (page 7, claim 2, claim 8) and the dosage form comprising at least 650 USP U per dosage unit (page 7, claim 13, page 6, [0104]). 
For Claims 7 and 9 the reference teaches the dosage form comprises at least 10,000 USP units lipase per dosage unit/capsule (page 6, [0104]).

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrett (US20110064799, IDS).
Perrett teaches a lipase pancreatin composition (abstract).
For Claims 1-4: the reference teaches a composition comprising high activity pancreatin having specific lipase activity of at least 264x62.5=16,000 USP IU/mg (for protease 1 FIP unit=62.5 USP U/g according to Kuhn, 2007, page 118, Table 1 and right column, 1st full paragraph, line 8++) coated particles comprise a core coated with enteric polymer (page 12, [0105]) and the dosage form comprising at least 650 USP U per dosage unit (2000-10,000 USP, page 14, claim 6). 
For Claim 6 the reference teaches the pancreatin is of porcine origin (page 3, [0024]).
For Claims 7 and 9 the reference teaches the dosage form comprises about 10,000 USP units lipase per dosage unit/capsule (page 14, claims 6, 13 and page 15, claim 18).

    PNG
    media_image1.png
    336
    411
    media_image1.png
    Greyscale
Kuhn, page 118, right column, 1st full paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Galle/Perrett in view of Kuhn (J Pediatr Pharmacol Ther, 2007, 12(2):115-128).
Galle/Perrett teaches a pancreatin composition comprises lipase as described above.
Galle/Perrett does not explicitly teach HA-pancreatin is present in an amount of about 100-110 mg as recited in claim 5. However, Perrett teaches application of different size of the capsule/particles/beads, such as “minitabs” or “microtabs” (page 7, [0067], line 5++).
Kuhn teaches average weight of capsule is 353 mg (page 120, Table 3, last row).
For Claim 5 concerning the amount of dosage form, it would have been obvious to optimize the amount as claimed because Perrett teaches application of different size of the capsule/particles/beads, such as “minitabs” or “microtabs” (page 7, [0067], line 5++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed amount is obvious over the cited references (Kuhn’s teaching of 353 mg), which is “close enough” and the reference provide motivation to achieve/obtain desirable amount of dosage form.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use dosage amount of 100-110 mg.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all references teaches pancreatin composition and Perrett teaches application of different size of the capsule/particles/beads, such as “minitabs” or “microtabs” (page 7, [0067], line 5++) and Kuhn teaches average weight of capsule is 353 mg (page 120, Table 3, last row). In addition, it is obvious for a person of ordinary skill in the art to substitute the 353 mg per dosage (as taught by Kuhn) with 100-110 mg to achieve smaller capsule for better application as minitabs.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed composition including the claimed amount for dosage form, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 13 (withdrawn) of co-pending US application No. 16558488. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a pancreatin having a specific lipase activity of at least 120 USP IU/mg, while the co-pending application directs to method of preparation of the composition, therefore the composition of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653